Tilson, Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation:
That the merchandise covered by this appeal, represented by the items marked “A” on the invoice and checked by examiner TMK T. M. Kimura, consists of rubber-soled shoes of the same character and description as those covered by Samura v. US, Reap. Dec. 4437, and appraised on the same basis, and that the unit invoiced values of said shoes, plus packing and cases as invoiced, represent the foreign and export values as defined in section 402, tariff act of 1930.
That as to the merchandise covered by this appeal, represented by the items marked “B” on the invoice and checked by examiner TMK T. M. Kimura, the market value or price at the time of exportation, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the invoiced unit prices, packed; and that at the time of exportation there was no higher foreign value for this merchandise, and that the appraisement made under authority of the Presidential proclamation published in TD 46158 was not applicable to said merchandise, based upon the decisions in RD 4444 and 4570.
That the record in said decisions, Reap. Dec. 4437, RD 4444 and RD 4570, may be incorporated herein, and that upon this stipulation this appeal may be deemed submitted.
Accepting tbis stipulation as a statement of fact, I find and bold tbe proper dutiable foreign and export value of tbe items of merchandise marked A and checked TMK on tbe invoices to be tbe unit invoiced values, plus packing and cases as invoiced. I also find and bold tbe proper dutiable export value of tbe items of merchandise marked B and checked TMK to be tbe unit invoice prices, packed, there being no higher foreign value for said items. I further find that tbe Presidential Proclamation published in T. D. 46158 is not applicable to said merchandise. Judgment will be rendered accordingly.